DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
Claims 3 and 17 have been canceled without prejudice. Claims 1, 2, 4-16 and 18-20 are pending with claims 2, 7, 9, 10 and 18-20 being previously withdrawn.  An action on the merits is as follows.	
Rejections of claims 1, 3-6, 8 and 11-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 1, 3-6, 8, 11-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) in view of Liebetrau et al. (US 7,398,863 B2).
Claims 1 and 11: Sissala et al. discloses a safety actuation device for an elevator system and a method of operating an elevator system shown in FIGURE 2 to include an elevator car (35) and a guide rail (11), where the elevator car is moved within a hoistway.  An electronic safety actuator (distance detector 7, recorder unit 3) includes a sensor (distance detector 7) to monitor a condition (straightness/deflections) (column 1 line 67 through column 2 line 2) of the guide rail as a parameter associated with a quality of the guide rail (column 2 lines 62-65), and therefore a ride quality of the elevator car as the elevator car moves within the hoistway.  The sensor is further shown to be positioned to detect a surface of the guide rail as the elevator car moves (column 4 lines 37-42).  This reference fails to disclose a safety brake disposed on/mounted to the elevator car, where the electronic safety actuator is mechanically connected/coupled 
However Liebetrau et al. teaches a safety actuation device for an elevator system and a method of operating an elevator system, where a safety brake (safety brake device) is disposed on/mounted to an elevator car (column 2 lines 13-19).  An electronic safety actuator including electromagnet (3) and tie bolt (13) is mechanically connected/coupled to blocking roller (7) of the safety brake via a link member (lever mechanism 8) such that the electronic safety actuator is operable to actuate the safety brake (column 6 lines 5-24).
Given the teachings of Liebetrau et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety actuation device disclosed in Sissala et al. with providing a safety brake disposed on/mounted to the elevator car, where the electronic safety actuator is mechanically connected/coupled to the safety brake via a link member such that the electronic safety actuator is operable to actuate the safety brake.  Doing so would allow the safety brake to be engaged to the guide rail when a current supply to the electronic safety actuator is interrupted, as taught in Liebetrau et al. (column 6 lines 17-21), such as during a power outage.
Claim 5: Sissala et al. modified by Liebetrau et al. discloses a safety actuation device as stated above, where the condition of the guide rail is disclosed in Sissala et al. to include a straightness of the guide rail (column 1 lines 8-10).
Claim 6: Sissala et al. modified by Liebetrau et al. discloses a safety actuation device as stated above, where the condition of the guide rail is disclosed in Sissala et 
Claim 12: Sissala et al. modified by Liebetrau et al. discloses a method as stated above, where the safety brake operably coupled to the electronic safety actuator is shown in Liebetrau et al. to be forced against the guide rail to brake movement of the elevator car (column 6 lines 17-21).
Claim 13: Sissala et al. modified by Liebetrau et al. discloses a method as stated above, where information is disclosed in Sissala et al. to be received from the sensor monitoring the parameter associated with the ride quality and compared against a preset threshold (allowed limit) (column 4 lines 47-52).
Claim 14: Sissala et al. modified by Liebetrau et al. discloses a method as stated above, where a region of a path of movement of the elevator car is disclosed in Sissala et al. to be identified (charted) where maintenance (correction) is required (column 4 lines 47-52).
Claim 15: Sissala et al. modified by Liebetrau et al. discloses a method where a region of a path of movement of the elevator car is identified where maintenance is required, as stated above.  Such identification is disclosed in Sissala et al. to include determining locations of the guide rail where the received information exceeds the preset threshold (column 4 lines 47-52).
Claim 16:.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) modified by Liebetrau et al. (US 7,398,863 B2) as applied to claim 1 above, further in view of Bialy (US 5,351,516).
Claim 4: Sissala et al. modified by Liebetrau et al. discloses a safety actuation device as stated above, but fails to disclose the condition of the guide rail to include a surface roughness of the guide rail.
However Bialy teaches a safety device for an elevator system, where a condition of a guide rail is monitored and shown in fig. 4A to include surface roughness (damage) of the guide rail (column 3 lines 46-55).
Given the teachings of Bialy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety actuation device disclosed in Sissala et al. as modified by Liebetrau et al. with providing the condition of the guide rail to include a surface roughness of the guide rail.  Doing so would allow “rehabilitating [of] a scored elevator rail” as taught in Bialy (column 1 lines 52-54).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sissala et al. (US 5,214,947) modified by Liebetrau et al. (US 7,398,863 B2) as applied to claim 1 above, further in view of Michael et al. (US 2015/0307319 A1).
Claim 8: Sissala et al. modified by Liebetrau et al. discloses a safety actuation device as stated above, but fails to disclose the sensor to be an optical sensor or laser.
However Michael et al. teaches a safety actuation device for an elevator system, where a movement detection module (20) is a laser (page 2 ¶ [0017]).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 20, 2021